The plaintiff in error, the Ohio Casualty Company, is a corporation organized under the laws of Ohio and located at Hamilton in this state, and is authorized to write accident, health, automobile, and other insurance, but not life insurance. It collects cash premiums paid in advance at rates prescribed by the company for the term of insurance stated in the policy.
In making its tax returns to the auditor of Butler county it sought to deduct from its assets, as a debt, so-called "reinsurance reserve or unearned premium liability." This the county auditor refused to permit, and his action was approved by the county board of revision, and upon appeal to the tax commission of Ohio that commission likewise refused to deduct the unearned premium liability as a debt, and certified such action to the county auditor. Whereupon the company instituted in the court of common pleas of Butler county a proceeding pursuant to the provisions of *Page 425 
Section 5611-2, General Code, to procure a reversal of that order. The court of common pleas held that the unearned premium liability was not a debt, sustained the finding and order of the tax commission, and dismissed the petition in error, which judgment, upon proceeding in error to the Court of Appeals, was affirmed by that court.
As viewed by a majority of the court the precise question here presented was decided by this court in the case ofInsurance Co. v. Cappellar, 38 Ohio St. 560, wherein it was held that "the item returned as 'reinsurance' was not 'a legalbona fide debt' within the meaning of Section 2730, Revised Statutes." (Section 5327, General Code.)
No legislation having been subsequently enacted authorizing the deduction of such reinsurance of domestic insurance companies as a debt for the purposes of taxation, this case is governed by the decision of this court in Insurance Co. v.Cappellar, supra, and the judgment of the Court of Appeals is affirmed upon that authority.
Judgment affirmed.
ROBINSON, JONES, MATTHIAS, DAY, and ALLEN, JJ., concur.
CONN, J., dissents. *Page 426